                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ANGELA EDWARDS,                              )
                                             )
               Plaintiff,                    )
                                             )
        v.                                   )                     1:18CV811
                                             )
PARRISH TIRE COMPANY,                        )
                                             )
               Defendant.                    )

                       MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

        Plaintiff, Angela Edwards, brings this action against her former employer, Parrish Tire

Company (“Parrish Tire”), seeking damages for alleged employment discrimination in

violation of the Americans with Disabilities Act of 1990 (“ADA”) as well as for violations of

North Carolina common law. (ECF No. 1 ¶ 1.) Before the Court is Defendant’s Motion for

Partial Dismissal of the Plaintiff’s Complaint, (ECF No. 8), as well as Plaintiff’s Motion to

Strike References to Unpublished Cases, (ECF No. 14). For the reasons below, Defendant’s

motion will be granted and Plaintiff’s motion will be denied.

   I.        BACKGROUND

        Plaintiff was employed by Defendant, Parrish Tire, from 2002 until her termination on

July 21, 2017. (ECF No. 1 ¶¶ 4, 33.) Following her termination, Plaintiff filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”) alleging

that Defendant had discriminated against her in violation of the ADA by terminating her

because of her disability. (Id. ¶ 6.) According to Plaintiff, in response to Plaintiff’s Charge of
Discrimination, Defendant gave the EEOC multiple false reasons for her termination. (Id. ¶

39.) Plaintiff alleges Defendant’s statements to the EEOC were “fraudulent and deliberately

intended to mislead the agency into rejecting Plaintiff’s claims under the ADA.” (Id. ¶ 61.)

Furthermore, Plaintiff contends, “upon information and belief, Defendant’s statements

prevented the EEOC from reaching a determination on Plaintiff’s charge of discrimination.”

(Id.)

          The EEOC issued Plaintiff a Notice of Right to Sue letter on June 29, 2018. (Id. ¶ 7.)

Plaintiff then filed the instant lawsuit alleging the following claims: (1) employment

discrimination in violation of the ADA; (2) state law wrongful termination; and (3) common

law obstruction of justice. (Id. ¶¶ 40–62.) Defendant now moves to dismiss only Plaintiff’s

obstruction of justice claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

(ECF No. 8.)

    II.      STANDARD OF REVIEW

          A motion to dismiss made pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588 F.3d 186,

192 (4th Cir. 2009).

          A complaint may fail to state a claim upon which relief can be granted in two ways:

first, by failing to state a valid legal cause of action, i.e., a cognizable claim, see Holloway v. Pagan

River Dockside Seafood, 669 F.3d 448, 452 (4th Cir. 2012); or second, by failing to allege sufficient

facts to support a legal cause of action, see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350

(4th Cir. 2013). A complaint fails to allege sufficient facts to support a legal cause of action if

it does not “contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is


                                                   2
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the plaintiff “pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at 556).

       On a Rule 12(b)(6) motion, the Court must accept all factual allegations in the

complaint as true, Iqbal, 556 U.S. at 678, and construe all factual allegations in the light most

favorable to the plaintiff, Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).

However, the Court need not accept as true “legal conclusions, elements of a cause of action,

. . . bare assertions devoid of further factual enhancement[,] . . . unwarranted inferences,

unreasonable conclusions, or arguments.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591

F.3d 250, 255 (4th Cir. 2009).

   III.    DISCUSSION

       Defendant advances three reasons to dismiss Plaintiff’s obstruction of justice claim.

First, Defendant argues that North Carolina does not recognize “a civil action for common

law obstruction of justice based upon a party’s purportedly false statements in the course of a

proceeding.”    (ECF No. 9 at 7).        Second, Defendant contends that “Plaintiff cannot

demonstrate that her discrimination claim has been in any way obstructed.” (Id. at 6.)

Specifically, Defendant argues that Plaintiff’s pursuit of justice could not have been obstructed

because she was still able to file this suit alleging ADA violations. (Id. at 8–10.) Third, Parrish

Tire asserts that “statements in quasi-judicial proceedings before the United States Equal

Employment Opportunity Commission are subject to an absolute privilege that precludes

[Plaintiff’s] obstruction of justice claim.” (ECF Nos. 8 at 1–2, 9 at 13–15.)


                                                3
       In response, Plaintiff argues that she “has sufficiently alleged acts which obstruct,

impede or hinder public or legal justice,” (ECF No. 12 at 12) (citation and internal quotation

omitted), that her allegations “are sufficient to state a claim for relief regardless of her ability

to file this lawsuit,” (id.), and that “Defendant is not protected by judicial immunity because

Defendant is not a judicial officer and was not preforming a judicial function” when the

company allegedly lied to the EEOC. (Id. at 18.)

       A. The Law of Obstruction of Justice

       North Carolina recognizes a common law claim for obstruction of justice. In re Kivett,

309 S.E.2d 442, 462 (N.C. 1983). In order to state a claim for common law obstruction of

justice, a plaintiff must allege “any action intentionally undertaken by the defendant for the

purpose of obstructing, impeding, or hindering the plaintiff’s ability to seek and obtain a legal

remedy.” Blackburn v. Carbone, 703 S.E.2d 788, 795 (N.C. Ct. App. 2010). The claim has three

elements: “(1) performing any act (2) which prevents, obstructs, impedes or hinders (3) public

or legal justice.” Jackson v. Blue Dolphin Commc’ns of N.C., 359 F. Supp. 2d 442, 458 (W.D.N.C.

2004). “The common law offense of obstructing justice may take a variety of forms.” In re

Kivett, 309 S.E.2d at 462 (attempting to prevent a grand jury from convening); see, e.g., Wilkes

v. Argueta, No. 1:16CV260, 2017 WL 1215749, at *10 (M.D.N.C. Mar. 31, 2017) (intimidating

a witness); Henry v. Deen, 310 S.E.2d 326, 334 (N.C. 1984) (destroying evidence and creating

false documents); State v. Wright, 696 S.E.2d 832, 836 (N.C. Ct. App. 2010) (failing to make

required campaign disclosures); Burgess v. Busby, 544 S.E.2d 4, 13 (N.C. Ct. App. 2001)

(retaliating against jurors in order to harass witnesses).




                                                 4
       The cause of action is not, however, without its limits. First, North Carolina courts do

not recognize an obstruction of justice action—indeed, any civil action—based on an

allegation of perjury or the subornation of perjury. Gilmore v. Gilmore, 748 S.E.2d 42, 45 (N.C.

Ct. App. 2013). This bar on perjury-based civil actions applies “regardless of how a plaintiff

has denominated his claim.” Id. at 47–48 (dismissing plaintiffs’ obstruction of justice claim

because the “crux” of their claim was “defendants’ alleged commission of perjury”). However,

as the North Carolina Supreme Court clarified in Henry v. Deen, the bar on perjury-based claims

is perjury specific and does not apply in cases where there is no allegation that defendants made

false sworn statements. See Henry, 310 S.E.2d at 335–36 (explaining the policy motivations

behind North Carolina’s prohibition on perjury-based claims and holding that where no false

sworn statements were at issue, these policy concerns were not triggered and the bar on private

claims for perjury was not implicated).

       Further, North Carolina courts recognize an absolute privilege for relevant statements

made in the course of judicial proceedings against all civil claims—including obstruction of

justice—“based upon statements which [plaintiff] claims are false, fraudulent, or misleading.”

See McManaway v. LDS Family Servs., No. COA09-889, 208 N.C. App. 569 (table), 2010 WL

5420148, at *12–13 (N.C. Ct. App. Dec. 21, 2010) (dismissing plaintiff’s obstruction of justice

claim based on defendants’ allegedly false statements made during a judicial proceeding as such

statements were absolutely privileged). This privilege applies where three conditions are met.

       First, the statements at issue must be made in the course of a judicial proceeding. Id.

at *11. “North Carolina courts have adopted a broad definition of ‘judicial proceedings,’ and

have construed the term to cover quasi-judicial proceedings where public administrative


                                               5
offices investigate facts, or ascertain the existence of facts, and draw conclusions from them,

as a basis for their official action.” Lewis v. Durham Wellness & Fitness, Inc., No. 1:17CV217,

2017 WL 4124278, at *5 (M.D.N.C. Sept. 15, 2017) (citation and internal quotation omitted).

“Such fact-finding is precisely what the EEOC does in the course of investigating a charge of

discrimination,” making an EEOC investigation a quasi-judicial proceeding to which the

absolute privilege attaches. Clausell v. Bayer Corp., No. 5:15-CV-50-BO, 2015 WL 5146704, at

*8 (E.D.N.C. Sept. 1, 2015); Kingsdown, Inc. v. Hinshaw, No. 14 CVS 1701, 2015 WL 1441826,

at *11 (N.C. Bus. Ct. Mar. 25, 2015) (explaining that EEOC investigations have “regularly

been recognized” as quasi-judicial proceedings, making written statements by an employer to

the EEOC absolutely privileged); see also Allen v. St. Cabrini Nursing Home, Inc. No. 00 Civ. 8558

CM, 2001 WL 286788, at *6 (S.D.N.Y. Mar. 9, 2001) (holding that an employer’s statements

to the EEOC were “protected by absolute privilege” under state law); Shabazz v. PYA Monarch,

LLC, 271 F. Supp. 2d 797, 804–05 (E.D. Va. 2003); Collins-Pearcy v. Mediterranean Shipping Co.

(USA), 689 F. Supp. 2d 730, 765 (S.D. Tex. 2010); Stith v. Chadbourne & Parke, LLP, 160 F.

Supp. 2d 1, 8 (D.D.C. 2001).

       Second, the statements at issue must be “sufficiently relevant to the judicial

proceeding.” McManaway, 2010 WL 5420148, at *13 (citation and internal quotation omitted).

A statement or pleading in a judicial proceeding is sufficiently relevant to be protected from

collateral civil claims based upon false statements unless it is “so palpably irrelevant to the

subject matter of the controversy that no reasonable man can doubt its irrelevancy or

impropriety.” Jones v. Coward, 666 S.E.2d 877, 879 (N.C. Ct. App. 2008) (citation and internal

quotation omitted).


                                                6
       Third, the civil claim from which defendant seeks the shelter of the absolute privilege

must be “based upon statements which [plaintiff] claims are false, fraudulent, or misleading.”

See McManaway, 2010 WL 5420148, at *12–13 (dismissing plaintiff’s common law obstruction

of justice claim because it fell “within the scope of absolute immunity for statements made in

judicial proceedings”). This absolute privilege has its roots in a long-standing bar on civil

claims for defamation based off statements made in judicial proceedings. See Jones, 666 S.E.2d

at 879. However, the privilege now applies to all civil claims based on defendants’ allegedly

false statements made during the course of judicial proceedings. See McManaway, WL 5420148

at, *12–13 (dismissing plaintiff’s obstruction of justice claim because it arose from defendants’

allegedly false statements made during custody proceedings); Jones, 666 S.E.2d at 880

(dismissing plaintiff’s claims for intentional infliction of emotional distress and negligence

based off allegedly false statements made during judicial proceedings). Thus, “the labels that

a party places upon his claim are not controlling; instead, the court must consider the substance

of the claim,” McManaway, 2010 WL 5420148, at *10, dismissing any claim based on an

allegation that defendant made false, fraudulent, or misleading statements in the course of a

judicial proceeding. See id. at *12–13.

       B. Plaintiff’s Claim Fails

       Here, Plaintiff’s claim for obstruction of justice suffers from two fatal flaws. First,

Defendant’s statements to the EEOC are privileged. Second, even assuming the privilege did

not apply here, Plaintiff fails to allege sufficient facts to support a cause of action.




                                                 7
           i. Defendant’s statements to the EEOC were privileged

       Plaintiff’s obstruction claim must be dismissed because Defendant’s statements to the

EEOC meet the three requirements of absolute privilege. First, the statements were made

during a quasi-judicial proceeding because they were made to the EEOC during an EEOC

investigation. See Clausell, 2015 WL 5146704, at *8 (holding that an EEOC investigation is a

quasi-judicial proceeding in which the absolute privilege applies). Second, Defendant’s

statements focused on Defendant’s reasons for terminating Plaintiff, (see ECF No. 1 ¶ 39), and

thus were relevant to the proceedings. See Jones, 666 S.E.2d at 879 (defining relevance). Third,

Plaintiff’s obstruction of justice claim is based on the allegation that Defendant made false

statements to the EEOC. See McManaway, 2010 WL 5420148, at *12-13 (dismissing plaintiff’s

obstruction of justice claim based on absolute privilege where the alleged false statements of

the defendants were made during a judicial proceeding).

       Plaintiff provides no support for her position that an employer can be held civilly liable

for making allegedly false statements to the EEOC. Rather, she argues that “Defendant is not

protected by judicial immunity because Defendant is not a judicial officer and was not

preforming a judicial function.” (ECF No. 12 at 18.) Here, Plaintiff appears to conflate the

absolute privilege that parties and their advocates receive for certain statements made in the

course of judicial proceedings with “quasi-judicial immunity,” a distinct doctrine derived from

sovereign immunity that protects judicial officers from claims arising from “actions taken

while exercising their judicial function.” See Vest v. Easley, 549 S.E.2d 568, 572 (N.C. Ct. App.

2001). That Defendant is not protected by this immunity for judicial officers in no way

impacts its entitlement to protection for its statements made during judicial proceedings.


                                               8
        Thus, this Court concludes that Defendant’s statements to the EEOC are entitled to

an absolute privilege under North Carolina law. Accordingly, Plaintiff has failed to state a

legally cognizable claim for common law obstruction of justice and her claim must be

dismissed.

             ii. Plaintiff has failed to allege sufficient factual matter to state a plausible
                 claim for relief

        Even assuming that absolute privilege did not apply in this case, Plaintiff’s claim would

still fail because her Complaint does not allege sufficient factual matter to allow for the

reasonable inference that her pursuit of justice was obstructed, impeded, or hindered by

Defendant’s statements.

        Plaintiff pled only one fact articulating how Defendant’s misrepresentations actually

obstructed justice: “upon information and belief, Defendant’s statements prevented the

EEOC from reaching a determination on Plaintiff’s charge of discrimination.” (ECF No. 1 ¶

61.) This “bare assertion[] devoid of further factual enhancement” is not entitled to the

presumption of truth normally granted pleadings on a Rule 12(b)(6) motion, see Nemet Chevrolet,

591 F.3d at 255, and is flatly contradicted by Plaintiff’s Notice of Right to Sue letter, (ECF

No. 8-2.) The EEOC did reach a determination on Plaintiff’s charge, stating in Plaintiff’s

Notice of Right to Sue letter that it was “unable to conclude that the information [provided

by Plaintiff] establishes violations of the statutes.” (ECF No. 8-2.)1 Plaintiff thus does not


1
  On a 12(b)(6) motion, a district court can consider documents “attached to the motion to dismiss,
so long as they are integral to the complaint and authentic.” Columbia v. Haley, 738 F.3d 107, 116 (4th
Cir. 2013) (citing Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009)). A document is
integral to a complaint if it is relied on in the complaint. See Blakenship v. Manchin, 471 F.3d 523, 526
n.1 (4th Cir. 2006). A document is presumed to be authentic if its authenticity is not disputed. Id.
Here, Plaintiff relied on her Notice of Right to Sue letter in paragraph seven of her Complaint, stating

                                                   9
allege any facts showing how Defendant’s statements to the EEOC obstructed, impeded, or

hindered justice. Plaintiff’s Complaint, therefore, fails to contain sufficient factual matter to

state a claim for relief that is plausible on its face and must be dismissed.

    IV.      Plaintiff’s Motion to Strike

          Also, before the Court is Plaintiff’s Motion to Strike References to Unpublished Cases.

(ECF No. 14.) In her motion, Plaintiff contends Defendant violated Local Rule 7.2(c) by

citing five unpublished decisions in its memorandums in support of its Motion for Dismissal

of Plaintiff’s obstruction of justice claim without furnishing copies of the unpublished

decisions to Plaintiff or to the Court. (Id. at ¶¶ 1, 4–5.)2 While LR 7.2.(c) does forbid citing

unpublished decisions unless “the unpublished decision is furnished to the Court and to

opposing parties or their counsel when the brief is filed,” LR 7.2(b) states that “for purposes

of these rules, published decisions include decisions published in widely used reports and

electronic databases, specifically including Westlaw and LEXIS.” See LR 7.2(b)–(c). Thus, a

case is not unpublished if it is available on Westlaw or LEXIS. Here, the five cases Plaintiff

objects to are all available on Westlaw and therefore are not “unpublished decisions” as




“Plaintiff received a Notice of Right to Sue on June 29, 2018.” (ECF No. 1 ¶ 7.) Further, the
authenticity of this letter is not in dispute. Thus, Defendant’s Exhibit B (ECF No. 8-2) is properly
before the Court.
2
  Though it is not entirely clear from her motion, Plaintiff appears to object to Defendant’s citation
of: (i) Kingstown, Inc. v. Hinshaw, No. 14 CVS 1701, 2015 WL 1441826 (N.C. Bus. Ct. Mar. 25, 2015);
(ii) Clausell v. Bayer Corp., No. 5:15-CV-50-BO, 2015 WL 5146704 (E.D.N.C. Sept. 1, 2015); (iii) Hayes
v. Self-Help Credit Union, No. 1:13-CV-880, 2014 WL 4198412 (M.D.N.C. Aug. 22, 2014); (iv) Lewis v.
Durham Wellness & Fitness, Inc., No. 1:17CV217, 2017 WL 4124278 (M.D.N.C. Sept. 15, 2017); (v)
McManaway v. LDS Family Servs., No. COA09-889, 208 N.C. App. 569 (table), 2010 WL 5420148 (N.C.
Ct. App. Dec. 21, 2010). (See ECF No. 14 at 3.)

                                                 10
defined in LR 7.2. Accordingly, Plaintiff’s motion to strike is denied as Defendant has violated

no rule.

       Defendant has requested that the Court sanction Plaintiff for this motion on the basis

that the motion is meritless and serves as a surreply filed without leave from the Court. (See

ECF No. 15 at 2.) While, under Local Rule 83.4, the Court has the power to sanction an

attorney or party for failure to comply with a local rule, see LR 83.4, the Court in its discretion

declines to do so here.

       For the reasons outlined herein, the Court enters the following:

                                                ORDER

       IT IS THEREFORE ORDERED that Defendant’s Motion for Partial Dismissal,

(ECF No. 8), is GRANTED, and Plaintiff’s Obstruction of Justice Claim (Third Claim for

Relief) is hereby DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike References to

Unpublished Cases, (ECF No. 14), is DENIED.



This, the 6th day of September 2019.



                                             /s/ Loretta C. Biggs
                                             United States District Judge




                                                11
